Citation Nr: 0523076	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  96-17 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement service connection for gastroesophageal 
reflux disease (GERD) and hiatal hernia, to include as 
secondary to service-connected PTSD.  

3.  Entitlement to an increased (compensable) evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of a regional 
office (RO) of the Department of Veterans Affairs (VA).  

The issue of an increased (compensable) evaluation for 
bilateral hearing loss is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or until many 
years after service, nor is hypertension otherwise causally 
related to service.  

2.  The veteran's service-connected PTSD did not cause 
hypertension, nor has the PTSD resulted in a permanent 
increase in the severity of the hypertension. 

3.  Neither a hiatal hernia nor GERD were manifested in 
service or for many years after service; the veteran's hiatal 
hernia and GERD are not otherwise causally related to 
service.  

4.  The veteran's service-connected PTSD did not cause a 
hiatal hernia and/or GERD, nor has the PTSD resulted in a 
permanent increase in the severity of the hiatal hernia and 
GERD.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Hypertension is not proximately due to or the result of 
service-connected PTSD.  38 C.F.R. § 3.310 (2004).

3.  GERD and a hiatal hernia were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

4.  GERD and a hiatal hernia are not proximately due to or 
the result of service-connected PTSD.  38 C.F.R. § 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the January 
1993 and June 1994 rating determinations, the October 1995 
statement of the case, the May 1993, July 1999, August 1999, 
and July 2004 supplemental statements of the case, and the 
February 2004 VCAA letter, have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in the statement and 
supplemental statements of the case and in the VCAA letter 
the appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying the relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the February 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's January 1993 and June 1994 rating 
determinations came before notification of the veteran's 
rights under the VCAA.  It is arguable that the VCAA notice 
was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  After the 
rating actions on appeal were promulgated, the RO did provide 
notice to the claimant in February 2004 regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and that all VA and 
private treatment records have been obtained.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the disorder is hypertension or peptic ulcer disease, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Hypertension

A review of the veteran's service medical records reveals 
that they are absent of any complaints or findings of 
hypertension or high blood pressure.  At the time of the 
veteran's May 1976 service separation examination, his blood 
pressure was noted to be 140/70.  On his May 1976 service 
separation report of medical history, the veteran checked the 
"no" box when asked if he had or had ever had high or low 
blood pressure.  

At the time of a December 1992 VA examination, the veteran 
reported having high blood pressure for approximately 14 
years.  He noted that he did not receive treatment for it 
until about five years ago. 

Physical examination revealed that the veteran had a blood 
pressure reading of 170/110 when lying down and standing.  It 
was the examiner's impression that the veteran had 
uncontrolled hypertension with a history of arteriosclerotic 
heart disease, symptom free since use of the balloon 
angioplasty.  

In March 1996, the veteran requested that service connection 
be granted for hypertension as secondary to his service-
connected PTSD.  The veteran submitted medical articles in 
support of his claim that his hypertension was related to his 
PTSD.  

In May 1996, the veteran was afforded a VA examination.  
Physical examination revealed that the veteran had blood 
pressure readings of 148/98, 150/96, 138/94, and 150/94.  A 
diagnosis of hypertension, essential, only fairly well 
controlled with present medication, was rendered.  The 
examiner indicated that as the claims file was not available 
for review he could not render an opinion as to the etiology 
of any current hypertension.  

The veteran was afforded an additional VA examination in May 
1997.  The examiner noted that the veteran had a longstanding 
history of hypertension.  He stated that the veteran had 
symptoms beginning 10 to 15 years earlier.  Physical 
examination performed at that time revealed blood pressure 
readings of 158/100, 166/100, and 154/100.  The examiner 
indicated that the veteran had a strong history suggestive of 
PTSD which might be a factor in causing his hypertension and 
chest pain, possible angina.  The veteran was also noted to 
have essential hypertension.  The examiner stated that the 
veteran developed chest pain and hypertension not related to 
his PTSD.  He noted that it may be aggravated by the PTSD so 
it was hard to separate out.  

In a May 1999 follow-up report, the examiner indicated that 
that he had reviewed the veteran's entire C-file.  He noted 
that the veteran had a strong history of hypertension with 
chest pain, angina, and so forth.  He indicated that the 
veteran's hypertension was due to natural causes and not due 
to his PTSD, although the tension and stress may cause 
angina.  The examiner stated that the veteran's hypertension 
was not caused by his PTSD nor was it due to anything but 
natural causes and aggravated somewhat by his smoking.  He 
noted that there was some elevation occasionally from his 
present stress situation.  

Along with a September 1999 substantive appeal form, the 
veteran submitted additional medical articles which he 
indicated showed that his hypertension was related to his 
PTSD.  

As to the claim of service connection for hypertension on a 
direct or presumptive basis, the Board notes that the service 
medical records and treatment records in the years 
immediately following service are devoid of any complaints or 
findings of high blood pressure or hypertension.  Moreover, 
the veteran has indicated that he was not diagnosed with 
hypertension until many after service.  

As to the veteran's claim for service connection for 
hypertension as secondary to his service-connected PTSD, the 
Board notes that the veteran has submitted numerous articles 
concerning stress and heart disease.  However, a veteran's 
lay opinion, coupled with reliance on medical treatises, is 
insufficient to satisfy the medical nexus requirements 
necessary for an award of service connection.  Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); see also Wallin v. West, 
11 Vet. App. 509, 513 (1998).  Furthermore, although the 
veteran's sincerity in believing that he suffers from 
hypertension as a result of his service-connected PTSD is not 
doubted, he, as a layperson, is not able to provide a 
competent medical opinion as to medical diagnosis or 
causation.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Furthermore, the May 1997 VA examiner, in a May 1999 follow 
up report, stated that the veteran's hypertension was not 
caused by his PTSD nor was it due to anything but natural 
causes and aggravated somewhat by his smoking.  While he 
noted that there was some elevation occasionally from his 
present stress situation, such temporary flare-ups of a 
disability without overall worsening of the condition itself, 
do not constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991). 

In weighing the evidence of record, the Board finds that the 
specific medical opinions from the VA examiner are more 
probative than the veteran's beliefs and generic medical 
treatises and are given greater weight.  The examiner's 
opinions were based upon a thorough review of the claims 
folder and a comprehensive examination of the veteran.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current 
hypertension is not related to his period of service or to 
his service-connected PTSD.  Therefore, service connection is 
not warranted.

Hiatal Hernia and GERD

A review of the record reveals that the there were no 
findings or reports of gastrointestinal problems in service.  
At the time of the veteran's May 1976 service separation 
examination, normal findings were reported for the abdomen 
and viscera.  On his May 1976 report of medical history, the 
veteran checked the "no" boxes when asked if he had or if 
he had ever had stomach, liver, or intestinal trouble, or 
gall bladder trouble or gall stones.  The veteran did check 
the "yes" box when asked if he had or if he had ever had 
frequent indigestion.  The veteran indicated that he would 
have stomach pains and indigestion that would last for up to 
a week and would then go away.  

There were no complaints or findings of gastrointestinal 
problems in the years immediately following service.  
Moreover, the veteran did not reference any such complaints 
in connection with claims for service connection based on 
other disorders. 

An upper GI series performed in November 1985 revealed a 
moderate amount of gastroesophageal reflux with no hiatal 
hernia and no other abnormalities.  Reflux esophagitis was 
diagnosed at the time of an August 1986 hospital admission.  

In August 1993, the veteran requested service connection for 
a stomach condition as secondary to his service-connected 
PTSD.  

In February 1994, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported that he 
had frequent heartburn in the military and that he took 
Maalox for the heartburn.  Following examination, the 
examiner rendered a diagnosis of GERD claimed by veteran.  
The examiner stated that if the veteran's history were 
reliable he probably did have GERD and that it would be 
impossible to attribute the condition to his PTSD.  

At the time of a May 1996 VA examination, the veteran 
reported that he had frequent episodes of heartburn, which 
was a burning sensation in the lower sternal and upper 
epigastric area.  This was not related to meals or type of 
food eaten.  It sometimes occurred at night.  The examiner 
noted that an upper GI series performed in March 1994 had 
revealed a small hiatal hernia with no gastroesophageal 
reflux disorder.  Following examination, a diagnosis of small 
hiatal hernia diagnosed by upper GI series in March 1994 and 
chronic complaints of epigastric pain which had been 
attributed in the past to GERD, was rendered.  The examiner 
indicated that he could not render an opinion as to the 
etiology of the disorder as the necessary records had not 
been made available.  

A June 1996 upper GI series revealed no change in appearance 
of the esophagus, stomach, and duodenum since March 1994, 
with a hiatal hernia being present and duodenal diverticuli 
being seen.  No spontaneous gastroesophageal reflux was 
demonstrated.  

At the time of a May 1997 VA examination, the veteran 
reported that he had a hiatal hernia and GERD which had been 
really bad for the past ten years.  He noted that the 
problems had existed prior to that but that he had not done 
anything about it.  The veteran continued to have a lot of 
belching, burping and indigestion.  He noted that it was 
worse if he drank alcohol.  The examiner stated that the 
veteran's stress was a factor in causing his hyperacidity, 
aggravating the reflux problem.  Following examination, a 
diagnosis of hiatal hernia with gastroesophageal reflux, 
still symptomatic, aggravated by his present stress and 
possibly from his old PTSD, was rendered.  The examiner 
indicated that the veteran's esophageal reflux and stomach 
symptoms were related to stress.  

In a May 1999 addendum, the examiner indicated that he had 
reviewed the entire C-file.  The examiner stated that he was 
changing his diagnosis to the following:  hiatal hernia with 
esophageal reflux which is still symptomatic and is somewhat 
aggravated by his present stressors, but is also aggravated 
by heavy smoking and continued use of alcohol.  The examiner 
indicated that he did not think that the veteran's PTSD had 
anything to do with the hiatal hernia or gastroesophageal 
reflux or his symptoms.  

The examiner stated that the veteran had a hiatal hernia with 
reflux not caused by PTSD but due to natural causes.  He 
noted that this was an anatomical diagnosis and was not 
related to the veteran's PTSD.  The examiner stated that some 
stressful situations occurred in which the veteran would get 
indigestion and belching and burping and that it was also 
aggravated by his alcohol intake and heavy smoking.  

Along with a September 1999 substantive appeal form, the 
veteran submitted several medical articles to support his 
belief that his gastrointestinal symptoms were related to his 
PTSD.  

As to the claim of service connection for GERD and a hiatal 
hernia on a direct basis or presumptive basis, the Board 
notes that the service medical records and treatment records 
in the years immediately following service are devoid of any 
findings of gastrointestinal problems.  Moreover, there was 
no diagnosis of a gastrointestinal disorder until many years 
after service.  Although the veteran reported indigestion 
during service, it does not appear that this was a 
manifestation of a chronic disorder in view of the fact that 
trained military personnel did not report any such disorder 
at discharge examination.  The Board must also believes it 
significant that the veteran did not report any pertinent 
GERD or hiatal hernia symptoms when he filed claims for 
service connection based on other disorders.  This suggests 
that the veteran himself did not believe that he had a 
chronic digestive disability for a period of years after 
service since it would be reasonable to assume that he would 
have filed a claim for service connection for such disorder 
at the same time he filed for other disorders.  In other 
words, there is no evidence of a continuity of symptomatology 
for many years after service and this his hiatal hernia and 
GERD cannot be linked to service in such a manner. 

As to the veteran's claim for service connection for a hiatal 
hernia and GERD as secondary to his service-connected PTSD, 
the Board notes that the veteran has submitted numerous 
articles concerning stress and gastrointestinal problems.  
However, as noted above, a veteran's lay opinion, coupled 
with reliance on medical treatises, is insufficient to 
satisfy the medical nexus requirements necessary for an award 
of service connection.  Furthermore, although the Board is 
sympathetic to the veteran's belief that that he suffers from 
a hiatal hernia and GERD as a result of his service-connected 
PTSD, he, as a lay person, is not able to provide a competent 
medical opinion as to medical diagnosis or causation. 

Moreover, the May 1997 VA examiner, in a May 1999 follow up 
report, following a thorough review of the veteran's claims 
folder, specifically stated that the veteran's hiatal hernia 
with reflux was not caused by PTSD but was due to natural 
causes.  He further noted that this was an anatomical 
diagnosis and was not related to the veteran's PTSD.  The 
Board does observe that the examiner did state that some 
stressful situations occurred in which the veteran would get 
indigestion and belching and burping.  However, temporary 
flare-ups of a disability without overall worsening of the 
condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991). 

In weighing the evidence of record, the Board finds that the 
specific medical opinions from the VA examiner are more 
probative than the veteran's beliefs and generic medical 
treatises and are given greater weight.  His opinion was 
based upon a thorough review of the veteran's claims folder 
and examination of the veteran.  

The Board is sympathetic to the veteran's beliefs; however, 
the preponderance of the evidence shows that any current GERD 
or hiatal hernia is not related to his period of service or 
to his service-connected PTSD.  Therefore, service connection 
is not warranted.


ORDER

Service connection for hypertension is not warranted.  
Service connection for GERD and a hiatal hernia is not 
warranted.  To this extent, the appeal is denied.   


REMAND

With regard to the issue of an increased evaluation for 
bilateral hearing loss, the Board notes that the veteran, on 
an August 1999 Form 9, indicated that his hearing loss had 
increased in severity and warranted a compensable evaluation.  
The Board observes that the veteran's representative, in his 
July 2005 written argument, indicated that the veteran 
claimed that his current hearing loss disability was worse 
than when previously rated.  He requested that the veteran be 
afforded an additional VA audiological evaluation.  Another 
VA examination is appropriate in view of the allegations of 
an increase in severity.  VAOPGCPREC 11-95 (1995).  



Accordingly, this case is REMANDED for the following:

1  The RO should schedule the veteran for 
a VA examination to determine the 
severity of his service-connected hearing 
loss.  All indicated tests and studies, 
including an audiogram, should be 
performed and all findings should be 
reported in detail. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a compensable rating is 
warranted for hearing loss disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


